Citation Nr: 1316066	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  08-02 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral foot and ankle disabilities.   

2. Entitlement to service connection for an ovarian cyst.  

3. Entitlement to service connection for a heart murmur.  

4. Entitlement to service connection for hypertension and pulmonary hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to March 1996 and from February 2003 to July 2004 and in the U. S. Army Reserve with verified periods of active duty for training between the two periods of active duty.  

These matters come before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a June 2005 rating decision, issued in July 2005 by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Atlanta, Georgia; and a May 2010 rating decision issued by the VA RO in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

A VA Form 9, Appeal to Board of Veterans' Appeals, received in October 2010, reflects the Veteran's intent to appear at a videoconference hearing held at the RO before a Veterans Law Judge (hereinafter "VLJ") in order to provide testimony concerning her appeal.  The record indicates that in January 2013 the Veteran was notified that she had been scheduled for a hearing at the VA RO in Winston-Salem, North Carolina, to take place on February 8, 2013.  However, in February 2013, the Veteran indicated that she moved to a new address, requested that the hearing be cancelled that was scheduled to take place on February 8, 2013, requested that her claims file be transferred to Georgia, and requested that the hearing be rescheduled to take place nearer to her home.  Also, an April 2013 statement from the Veteran's representative indicates the Veteran requested that her address and telephone number be updated, and that she be rescheduled for a videoconference hearing so that she may present oral testimony before a VLJ.  

Pursuant to 38 C.F.R. § 20.700(a) (2012), a hearing on appeal will be granted to a veteran who requests a hearing and is willing to appear in person.  The Veteran has not been afforded a hearing or otherwise indicated that she wishes to withdraw this request.  Therefore, this action must be performed before adjudicating the claims. 38 C.F.R. § 20.700(a) (2012).  

Accordingly, the case is REMANDED for the following action:

The RO/AMC must schedule the Veteran for a videoconference hearing at the proper RO location as indicated by the Veteran's most current address of record, at the earliest available opportunity.  The RO/AMC must notify the Veteran and her representative of the location, date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2012), and should associate a copy of such notice with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



							(Continued on the Next Page)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


